DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 6, 8-10, 12-13, 23-24, 27-30, 32-34, and 39 are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 May 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Neil Ferraro on 21 September 2021.

The application has been amended as follows: 
Claim 1: line 15: delete the period after the word “arrangement” and add “; and, wherein the out stretchable polymer layer comprises: a tensile strength of 475 psi, as measured according to ASTM D-412; a die B tear strength of 102 pli, as measured according to ASTM D-
Claim 23: line 15: delete the period after the word “arrangement” and add “; and wherein forming an outer stretchable polymer layer comprises forming an outer stretchable polymer layer so as to have: a tensile strength of 475 psi, as measured according to ASTM D-412; a die B tear strength of 102 pli, as measured according to ASTM D-624; a 100% modulus of 22 psi, as measured according to ASTM D-412; and, an elongation at break of 1000%, as measured according to ASTM D-412.”

 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is U.S. Patent 5,066,259 to Acker cited in Information Disclosure Statement filed 19 October 2017 (herein Acker).  , Acker teaches a doll structure having parts with layers of soft and pliant material applied thereto (abstract).  Acker teaches that the soft and pliant material is a skin layer 16 over layer 17 of open-celled synthetic resinous material (Col 4, lines 35-39) wherein the open-celled material is a urethane foam (Col 4, lines 45-47) that can be pre-formed (Col 4, lines 53-56) and the skin layer 16 can be latex, vinyl, or rubber that is soft to the touch and achieves maximum realism (Col 4, lines 50-51).  Acker teaches that in addition to the open-celled material of layer 17, other portions of open-celled material 19 may be superimposed over layer 17 to provide form to the body for the purpose of achieving realism (Col 4, lines 58-61).  However, Acker does not teach that skin layer has the properties recited in the instant claims.
Furthermore, the claims as amended demonstrate a Unity of Invention and therefore are not restrictable from the previously presented claims.  Therefore, the Notice of Non-Compliant Amendment mailed 15 June 2021 is hereby withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 23-24, 27-30, and 32-34, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 29 August 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783